Citation Nr: 0527696	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  00-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
low back pain.

2.  Entitlement to secondary service connection for 
degenerative arthritis of the lumbar spine.  

3.  Entitlement to secondary service connection for 
degenerative arthritis of the left hip.  

4.  Entitlement to secondary service connection for 
peripheral neuropathy to include as secondary to exposure to 
Agent Orange.

5.  Entitlement to service connection for atherosclerotic 
heart disease to include hypertension, with a history of 
coronary artery bypass grafting.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active duty from April 1951 to August 1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In August 2003, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  

The issues of entitlement to an evaluation in excess of 10 
percent for low back pain, and entitlement to secondary 
service connection for peripheral neuropathy to include as 
secondary to exposure to Agent Orange are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The veteran's degenerative arthritis of the lumbar spine 
is related to his service-connected lumbar spine disability.  

3.  The veteran's current left hip disability is not shown to 
be related to a service-connected disability.  

4.  The veteran was treated in service for complaints of 
chest pain in April 1969, and hypertensive readings were 
noted within one year of service discharge.  His current 
atherosclerotic heart disease is reasonably related to 
service.  


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the lumbar spine is a proximate 
result of a service-connected disorder.   8 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.310 (2004).

2.  Degenerative arthritis of the left hip is not a proximate 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.310 (2004).

3.  Atherosclerotic heart disease to include hypertension, 
with a history of coronary artery bypass grafting was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in January 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence he had that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on these 
issues.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
it shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a).

Secondary service connection may also be established when 
there is aggravation of a nonservice- connected condition 
that is proximately due to or the result of a service- 
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Merits of the Claims

Arthritis of the Lumbar Spine 

The veteran contends that his arthritis of the spine is 
secondary to his low back disorder.  Service connection may 
be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a);  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The medical evidence reflects the veteran currently has 
arthritis of the lumbar spine as noted on VA X-rays in March 
1993 and in March 2001.  He is service connected for a 
disability characterized as low back pain.  While a VA 
examiner in March 2001 has stated that the veteran's 
degenerative joint disease was not caused by the veteran's 
low back strain, a VA examiner in March 2004 has stated that 
the veteran's low back pain is in part due to his 
degenerative joint disease and that the disabilities are 
related.  The Board finds that the veteran's degenerative 
joint disease, is reasonably related to his service connected 
low back pain and that conclusive evidence to the contrary is 
not documented.   Thus, service connection is warranted. 

Arthritis of the Left Hip

The veteran claims that his arthritis of the left hip is 
related to his service-connected low back pain.  The evidence 
does not support that contention.  VA X-rays dated in June 
1999 and March 2001 show degenerative arthritis of the left 
hip.  However, there is no medical evidence that reasonably 
relates the disorder to the low back pain that is service 
connected.  A VA examiner in March 2001 has opined that 
degenerative arthritis of the hips is not caused by lumbar 
strain.  This is the only competent opinion of record 
addressing this matter.  

The Board has also considered the veteran's own assertions 
and finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  Although 
the veteran and other lay persons are competent to testify as 
to his in- service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.   The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion as 
to etiology and a medical diagnosis competent.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge").   Thus, the veteran's personal opinion that the 
disability at issue is related to a service-connected 
disability is not a sufficient basis for awarding service 
connection.   

In the absence of any medical evidence contradicting the 
March 2001 opinion, the Board finds that the evidence is 
against entitlement to service connection degenerative 
arthritis of the left hip, and the claim must be denied.   

Heart Disorder and Hypertension

The veteran's service medical records show that he was 
treated in service for chest pain in April 1969 after running 
around the track at camp.  An EKG was normal.  At separation 
examination in November 1972, his blood pressure was 112/70 
and his heart was noted to be clinically normal.  Thus 
inservice treatment for heart complaints has been noted.  A 
current disorder has also been documented.  After service, on 
VA examination in August 1974, although hypertension was not 
diagnosed, he had several blood pressure readings two of 
which reflected diastolic readings of 90mm or greater. 
(120/96 sitting, and 110/90 standing).  This documentation is 
within one year of service discharge.  In addition, in a 
letter received in June 1999 from a private examiner, it was 
noted that the veteran was a patient with atherosclerotic 
heart disease and had undergone a previous coronary artery 
bypass grafting.  It was stated that based on studies, 
arthrosclerosis is a disease that begins with plaquing at an 
early age and was most certainly in a developing stage when 
the veteran was in his mid-to late 20's.  The Board notes 
that in March 2004, the veteran was examined by VA, and the 
claims file was reviewed.  His blood pressure was recorded as 
166/86.  The examiner diagnosed hypertension.  The examiner 
reported that it was impossible to say if the inservice 
treatment was early manifestations of his current heart 
problems.  

The Board finds that given the showing of inservice treatment 
of chest pain, and hypertensive readings within the first 
post service year, as well as the opinion of the private 
examiner and the inability of the VA examiner to offer an 
opinion on etiology, that the evidence supports a finding 
that the current heart disability to include hypertension was 
incurred in service and therefore service connection is 
warranted.  


ORDER

Service connection for degenerative arthritis of the lumbar 
spine is granted.  

Service connection for degenerative arthritis of the left hip 
is denied. 

Service connection for atherosclerotic heart disease to 
include hypertension with a history of coronary artery bypass 
grafting is granted.  


REMAND

The veteran seeks an increased evaluation for his service-
connected lumbar spine disability, beyond the currently 
assigned 10 percent.  His disability was rated under 
diagnostic code 5295 as noted in the criteria in effective 
prior to changes in the regulations governing evaluation of 
the low back.  He has also been diagnosed with degenerative 
disk disease and peripheral neuropathy and his degenerative 
joint disease is now service-connected.  His low back pain 
has been associated with his disc disease on VA examination 
in March 2001.  The veteran has not been examined by VA 
taking into consideration the newly enacted rating criteria 
regarding his low back disability.  

In addition, in his May 2003 substantive appeal, the veteran 
stated that he served in Vietnam and that he was exposed to 
Agent Orange.  He stated that Agent Orange causes peripheral 
neuropathy.  The RO has not considered his claim for service 
connection for peripheral neuropathy due to exposure to Agent 
Orange.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 




1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded special 
orthopedic and neurologic examinations by 
an orthopedist and a neurologist or other 
appropriate available specialists, if 
feasible, for the purpose of ascertaining 
the current nature and extent of severity 
of his low back disability and his 
peripheral neuropathy.   The claims file, 
including this Remand, must be made 
available to and reviewed by each 
examiner in conjunction with the 
examinations.  

The examination request should note that 
the veteran is service connected for low 
back pain and the examinations should 
include any special diagnostic tests, 
including nerve conduction studies for 
radiating pain, if any, from his low back 
disability that are deemed necessary for 
an accurate assessment.  Any further 
indicated special studies should be 
conducted and all clinical findings 
reported in detail.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected low back disability in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.

The orthopedic examiner should be 
requested to: (1) state the range of 
motion of the veteran's lumbar spine, in 
degrees, noting the normal range of 
motion of the lumbar spine; (2) determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
back disability, expressed, if feasible, 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination; and (3) express an 
opinion as to whether pain in the lumbar 
spine could significantly limit 
functional ability during flare-ups or 
during periods of repeated use, noting, 
if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  Any muscle spasm 
should be noted, and if there is listing 
of the spine to the opposite side.  

The neurological examiner should be 
requested to report all neurological 
complaints or findings attributable to 
the veteran's service-connected low 
disability noting: (1) whether the 
veteran experiences recurring attacks, 
and whether he experiences intermittent 
relief between those attacks; (2) whether 
there is evidence that the veteran has 
sciatic neuropathy with characteristic 
pain attributable to the service-
connected back disability, and, if so, 
whether the sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle 
jerk, or any other positive neurological 
finding; and (3) whether the veteran has 
a bladder disorder and, if so, whether it 
is at least as likely as not that any 
bladder disorder found to be present is 
due to the veteran's service-connected 
back disability.  The examiner should 
note the etiology of any peripheral 
neuropathy diagnosed.  

Both examiners are requested to express 
an opinion as to whether radiating pain 
from the low back to the lower 
extremities, if found on examination(s), 
or any other disorder(s) found on 
examination of the back, is/are secondary 
or part and parcel of the service-
connected disability.

In addition, both examiners are requested 
to offer opinions as to (1) whether the 
veteran's complaints are consistent with 
the objective clinical findings; (2) 
whether the veteran's service-connected 
back disability has resulted in 
incapacitating episodes having a total 
duration of at least 6 weeks during the 
past 12 months; and (3) whether the 
veteran's lumbar spine disability limits 
his ability to work, and affects his 
ability to obtain and maintain 
substantially gainful employment. A 
rationale should be provided for all 
opinions offered.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After the above has been 
accomplished, and after undertaking any 
other development deemed essential, the 
RO should readjudicate the appellant's 
claim with consideration of any 
additional evidence added to the record 
subsequent to last supplemental statement 
of the case.  The RO should readjudicate 
the veteran's claim, considering the 
provisions of the general rating formula 
that applies to all diseases and injuries 
of the spine (effective on and after 
September 26, 2003); 38 C.F.R. § 4.71a, 
DC 5293 (2002); 38 C.F.R. § 4.71a, DC 
5293 (effective on and after September 
23, 2002); and 38 C.F.R. § 4.71a, DC 5243 
(effective on and after September 26, 
2003).  The version of the evaluation 
criteria for most favorable to the 
veteran should be applied for the period 
on and after the effective date of the 
revision, and only the old version may be 
applied for the period before that 
effective date.  The RO must also 
consider the veteran's claim that he has 
peripheral neuropathy related to exposure 
to Agent Orange.  

If the disposition of any benefit sought 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  No action is required of 
the veteran until he is notified by the 
RO.  

The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


